                            Case 2:18-ml-02814-AB-PVC Document 1175 Filed 09/14/21 Page 1 of 4 Page ID #:48566



                                                                       1
                                                                           STEVE B. MIKHOV (SBN: 224676)
                                                                       2   stevem@knightlaw.com
                                                                           ROGER KIRNOS (SBN: 283163)
                                                                       3   rogerk@knightlaw.com
                                                                           KNIGHT LAW GROUP, LLP
                                                                       4   1025 Constellation Blvd., Suite 2500
                                                                           Los Angeles, CA 90067
                                                                       5   Telephone: (310) 552-2250
                                                                           Facsimile: (310) 552-7973
                                                                       6
                                                                           Attorneys for Plaintiff
                                                                       7   RICARDO D. ARCEGA
                                                                       8
                                                                           SPENCER P. HUGRET (SBN: 240424)
                                                                       9   shugret@grsm.com
                                                                           GORDON REES SCULLY MANSUKHANI, LLP
                                                                      10   275 Battery Street, Suite 2000
                                                                           San Francisco, CA 94111
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Telephone: (415) 986-5900
                                                                           Facsimile: (415) 986-8054
                                     275 Battery Street, Suite 2000




                                                                      12
                                       San Francisco, CA 94111




                                                                           Attorneys for Defendant
                                                                      13   FORD MOTOR COMPANY
                                                                      14                      UNITED STATES DISTRICT COURT
                                                                      15                     CENTRAL DISTRICT OF CALIFORNIA
                                                                      16   IN RE: FORD MOTOR CO.            )     Case No. 2:18-ML-02814 AB (PVC)
                                                                           DPS6         POWERSHIFT          )
                                                                      17                                    )     Assigned to Hon. Andre Birotte Jr.
                                                                           TRANSMISSION PRODUCTS            )     Courtroom 7B
                                                                      18   LIABILITY LITIGATION             )
                                                                                                            )     JOINT NOTICE OF SETTLEMENT
                                                                      19
                                                                           THIS DOCUMENT RELATES )
                                                                      20                                    )
                                                                           ONLY TO:                         )
                                                                      21                                    )
                                                                           Donna B. Abramson v. Ford, Case )
                                                                      22   No. 2:18-cv-01791-AB-FFM         )
                                                                                                            )
                                                                      23                                    )
                                                                           Carlos Acajabon v. Ford, Case    )
                                                                      24   No. 2:18-cv-08016-AB-FFM         )
                                                                      25
                                                                                                            )
                                                                                                            )
                                                                           Ricardo D. Arcega v. Ford, Case  )
                                                                      26   No. 2:18-cv-01988-AB-FFM         )
                                                                      27                                    )
                                                                           Steven Barrell v. Ford, Case No. )
                                                                      28                                    )
                                                                           2:18-cv-07978-AB-FFM

                                                                                                              1
                                                                                                 JOINT NOTICE OF SETTLEMENT
                            Case 2:18-ml-02814-AB-PVC Document 1175 Filed 09/14/21 Page 2 of 4 Page ID #:48567



                                                                       1   Marta Connor et al v. Ford, Case  )
                                                                           No. 2:18-cv-04858-AB-FFM          )
                                                                       2                                     )
                                                                                                             )
                                                                       3   Francisco Flores v. Ford, Case    )
                                                                           No. 2:18-cv-05561-AB-FFM          )
                                                                       4                                     )
                                                                                                             )
                                                                       5   Robert S. Gibson v. Ford, Case    )
                                                                       6   No. 2:17-cv-06644-AB-FFM          )
                                                                                                             )
                                                                       7                                     )
                                                                           George O. Hermosillo v. Ford,     )
                                                                       8   Case No. 2:17-cv-06651-AB-FFM )
                                                                                                             )
                                                                       9   Timothy J. Hohm et al v. Ford,    )
                                                                      10   Case No. 2-18-cv-05311-AB- FFM ))
                                                                                                             )
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Luis Meza v. Ford, Case No. 2:19- )
                                     275 Battery Street, Suite 2000




                                                                      12   cv-09248-AB-PVC                   )
                                       San Francisco, CA 94111




                                                                                                             )
                                                                      13                                     )
                                                                           Andrew McCaffrey v. Ford, Case    )
                                                                      14   No. 5:19-cv-00486-AB-FFM          )
                                                                                                             )
                                                                      15   Silvestre Padilla et al v. Ford,  )
                                                                                                             )
                                                                      16   Case No. 5:17-cv-02015-AB-FFM )
                                                                                                             )
                                                                      17                                     )
                                                                      18

                                                                      19

                                                                      20

                                                                      21

                                                                      22

                                                                      23

                                                                      24

                                                                      25

                                                                      26

                                                                      27

                                                                      28


                                                                                                             2
                                                                                                JOINT NOTICE OF SETTLEMENT
                            Case 2:18-ml-02814-AB-PVC Document 1175 Filed 09/14/21 Page 3 of 4 Page ID #:48568



                                                                       1            TO THE COURT, ALL PARTIES, AND THEIR ATTORNEYS OF
                                                                       2            RECORD:
                                                                       3            PLEASE TAKE NOTICE that Plaintiffs1 and Defendant FORD MOTOR
                                                                       4   COMPANY (the “Parties”), jointly, write to advise this Court that the Parties have
                                                                       5   resolved the aforementioned matters following the Court’s Settlement Conference.
                                                                       6   The Parties request that the Court vacate any upcoming hearings and deadlines while
                                                                       7   performance of the settlement terms are effectuated and finalized.
                                                                       8            The Parties have so far spent considerable time since the Settlement
                                                                       9   Conference successfully reaching agreed upon terms of a written settlement and
                                                                      10   release agreement, which is being executed by the Parties and their attorneys. The
Gordon Rees Scully Mansukhani, LLP




                                                                      11   Parties are also discussing parameters for the recovery of attorney’s fees, costs and
                                     275 Battery Street, Suite 2000




                                                                      12   expenses in an attempt to streamline them in lieu of filing separate motions for each
                                       San Francisco, CA 94111




                                                                      13   case.
                                                                      14            Once all terms of the settlement are completed and payment is received by the
                                                                      15   Plaintiffs, which includes payment of their counsel’s attorneys’ fees, costs and
                                                                      16   expenses, the Parties shall file executed Joint Stipulation of Dismissals of the entire
                                                                      17   actions referenced in this document with prejudice.
                                                                      18   Dated: September 14, 2021                  KNIGHT LAW GROUP, LLP
                                                                      19
                                                                                                               /s/ Steve B. Mikhov_____
                                                                      20                                       Steve B. Mikhov
                                                                                                               Roger Kirnos
                                                                      21                                       Attorneys for Plaintiff
                                                                                                               RICARDO D. ARCEGA
                                                                      22
                                                                           Dated: September 14, 2021           GORDON REES SCULL MANSUKHANI, LLP
                                                                      23

                                                                      24                                       /s/ Spencer P. Hugret
                                                                                                               Spencer P. Hugret
                                                                      25                                       Attorneys for Defendant
                                                                                                               FORD MOTOR COMPANY
                                                                      26

                                                                      27
                                                                                                                ATTESTATION

                                                                      28   1
                                                                               “Plaintiffs” refers to those plaintiffs listed in this document’s caption page.
                                                                                                                         3
                                                                                                     JOINT NOTICE OF SETTLEMENT
                                 Case 2:18-ml-02814-AB-PVC Document 1175 Filed 09/14/21 Page 4 of 4 Page ID #:48569



                                                                            1         I attest that concurrence in the filing of this document has been obtained
                                                                            2   from the other Signatory, which shall serve in lieu of their signature on the
                                                                            3   document.
                                                                            4
                                                                                Dated: September 14, 2021
                                                                            5                                    /s/ Spencer P. Hugret
                                                                                                                 Spencer P. Hugret
                                                                            6

                                                                            7

                                                                            8

                                                                            9

                                                                           10
     Gordon Rees Scully Mansukhani, LLP




                                                                           11
                                          275 Battery Street, Suite 2000




                                                                           12
                                            San Francisco, CA 94111




                                                                           13

                                                                           14

                                                                           15

                                                                           16

                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28
1158020/61274170v.1



                                                                                                                          4
                                                                                                       JOINT NOTICE OF SETTLEMENT
